Opinion,
Mr. Chief Justice Paxson:
It is not disputed that the money with which the defendant, Elizabeth Tallada, purchased the real estate in controversy, was given to her by her husband, Jackson Tallada, and that at the time of such gift he was indebted to the plaintiff. Jackson Tallada received a check of $1,642.60, for accrued pension, in April, 1885; he indorsed this check and gave it to bis wife, who drew the money and applied it to the purchase of the real estate in controversy, taking the title in her own name. The precise question raised by this record is whether said real estate is liable to seizure for her husband’s debt. In an ordinary case such a gift by the husband to his wife would not be good as against existing creditors of the former. Section 4747 of the pension laws of the United States provides that “ No sum of money due, or to become due to any pensioner, shall be liable to attachment, levy, or seizure by or under any legal or equitable process, whatever, whether the same remains with the pension office, or any officer or agent thereof, or is in course of transmission to the pensioner entitled thereto, but shall inure wholly to the benefit of such pensioner.” This act not only protects the pension money from attachment while on its way to the pensioner, but it goes further, and declares that it “shall inure wholly to the benefit of such pensioner.”
*136We need not discuss the question whether property purchased by a pensioner with the pension money, and held in his own name, would be liable to execution for his debts. No such question is before us. What we are called upon to decide is, whether it was a fraud upon creditors for Jackson Tallada to give this money to his wife for the purpose of purchasing a home for their joint benefit. In Rozelle v. Rhodes, 116 Pa. 129, the .pensioner had deposited the pension money with a bailee for safe keeping, and it was held that it could be attached in the hands of the bailee. So here, if Jackson Tallada had deposited this money in his own name in bank, it might, under the authority cited, have been liable to attachment. But the words in the act of congress, “shall inure to his own benefit,” mean something. We think the rational interpretation of this language is, that the pensioner may use the money in any manner he may see proper, for his own benefit and to secure the comfort of his family, free from attacks of creditors. The money cannot be attached in transit from the government to him, and when once in his own possession, I apprehend he could not be proceeded against under the act of 1842, for refusing to apply it to the payment of his debts. In his hands it was not liable to seizure, and the gift of it to his wife was not a fraud ujicrn creditors. This privilege is a right which the government has given him in recognition of his services in its defence.
Judgment affirmed.